EXAMINER’S AMENDMENT
Drawings
The previous objections to the drawings for failing to show certain features of Claim 5 are hereby withdrawn, because applicant has cancelled Claim 5 in their response filed 06/24/2021.

Specification
The examiner approves applicant’s new title filed 06/24/2021 of: DISPLAY SUBSTRATE AREA SURROUNDED BY WIRING HAVING PLURALITY OF TIPS ON SIDE THEREOF

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The previous rejections under § 112 are withdrawn in view of applicant’s claim amendments filed 06/24/2021.

Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kenny Knox on 07/19/2021.

The application has been amended as follows: 
Regarding Claims 3-4, 12-13, and 20:
Cancel Claims 3-4, 12-13, and 20.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1, 7-10, 16-18, and 21-25 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of independent Claims 1, 10, and 18, each similarly including a display substrate or manufacturing method thereof, the display substrate comprising: 
a first wiring in the non-display area, the first wiring being positioned around the display area; and
a second wiring between the first wiring and the display area, the second wiring being positioned around the display area, the second wiring having a plurality of tips on a side closer to the first wiring, and the plurality of tips pointing to the side of the first wiring,
wherein two ends of the first wiring are connected to two ground terminals in a one-to-one correspondence, the second wiring is disposed in parallel to the first wiring, and the second wiring is located on a side of the first wiring adjacent to the display area; and
wherein two ends of the second wiring are also connected to the two ground terminals in a one-to-one correspondence,
in combination with the other structural limitations as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892

/Matthew E. Gordon/Primary Examiner, Art Unit 2892